DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 1/27/2021 have been entered.  In the amendment, claims 1-3, 8-11, 17, and 18 have been amended. 
The objections to claims 1, 8, 9, 11, 17, and 18 have been withdrawn. 
The rejections of claims 1-3, 8-11, 17, and 18 under 35 U.S.C. § 112(b) have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 1/27/2011 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,107,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 107,899 has been overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for light intensity calibration, comprising: emitting a plurality of light beams from a plurality of light emitters of a LIDAR (Light Detection And Ranging) device, receiving reflected light of the plurality of light beams by a plurality of light detectors of the LIDAR device, wherein the reflected light comprises a reference intensity distribution associated with a reference beam of the plurality of light beams, and one or more non-reference intensity distributions associated with one or more non-reference beams of the plurality of light beams; and calibrating the one or more non-reference intensity distributions to the reference intensity distribution. 
Independent claim 8 recites a system for light intensity calibration, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: emitting a plurality of light beams from a plurality of light emitters of a LIDAR (Light Detection And Ranging) device, receiving reflected light of the plurality of light beams by a plurality of light detectors of the LIDAR device, wherein the reflected light comprises a reference intensity distribution associated with a reference beam of the plurality of light beams, and one or more non-reference intensity distributions associated with one or more non-reference beams of the plurality of light beams; and calibrating the one or more non-reference intensity distribution to the reference intensity distribution. 
Independent claim 17 recites a non-transitory computer-readable storage medium coupled to a processor and comprising instructions that, when executed by the processor, cause the processor to perform a method for light intensity calibration, the method comprising: emitting a plurality of light beams from a plurality of light emitters of a LIDAR (Light Detection And Ranging) device; receiving reflected light of the plurality of light beams by a plurality of light detectors of the LIDAR device, wherein the reflected light comprises a reference intensity distribution associated with a reference beam of the plurality of light beams, and one or more non-reference intensity distributions associated with one or more non-reference beams of the plurality of light beams; and calibrating the one or more non-reference intensity distribution to the reference intensity distribution. 
Independent claim 19 recites a system for light intensity calibration, implementable on a LIDAR (Light Detection And Ranging) device, the system comprising: a plurality of rotatable light emitters and detectors mountable on a movable vehicle, the each light emitter emitting a beam and the each light detector detecting an reflection of the corresponding beam while in rotation as the vehicle moves relative to an area; and a processor coupled to the detectors and configured to: obtain a plurality of intensity distributions of the reflected light from the area; determine a reference intensity distribution from the plurality of intensity distributions, wherein the reference intensity distribution is associated with a reference beam, the plurality of intensity distributions excluding the reference intensity distribution are one or more non-reference intensity distributions, and the one or more non-reference intensity distributions are associated with one or more non-reference beams; and align the one or more non-reference intensity distributions to the reference intensity distribution to calibrate the one or more non-reference intensity distributions against the reference intensity distribution. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 8, as recited in combination in independent claim 17, and as recited in combination in independent claim 19 are neither anticipated by nor found obvious over the available prior art of record.  The disclosed and cited available prior art does not at least teach or suggest the use of a dynamic time warp (DTW) algorithm in the whole context set forth by claims 1-20. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645